Citation Nr: 1544147	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-30 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for post-operative cervical spine degenerative joint and disc disease from February 20, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to September 1992 and from January 1996 to April 2005.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appealed the Board's September 2014 decision to the Court of Appeals for Veterans Claims (Court).  

In a July 2015 Joint Motion for Remand, the parties agreed that the Board erred in failing to remand for an adequate VA examination, when it relied upon the findings of the February 2013 VA medical examination, which was inadequate to satisfy VA's duty to assist.  The Veteran did not appeal that aspect of the Board decision that denied an increased rating in excess of 10 percent for the cervical spine disability prior to February 20, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the Board relied, in part, on a VA examination conducted in February
2013.  The parties agree that evaluation of Veteran's cervical spine disability by the 2013 VA examiner is not consistent with this Court's decision in Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  Because the February 2013 VA examiner failed to provide adequate findings as to whether Appellant would experience any additional limitation due to the noted functional loss, the parties agree that the examination is inadequate and the Board erred in not returning the examination.  See 38 C.F.R. § 4.2 (2015).

In light of the Joint Motion's findings that the February 2013 VA examination was inadequate for rating purposes, the Board finds that an opinion is needed regarding the degree of functional loss shown by the clinical evidence of record from February 20, 2013 to the present.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007)(quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Accordingly, the case is REMANDED for the following action:
1. The AOJ should also secure any outstanding, relevant Boise VA medical center records, to include treatment records dated since November 2014.

2.  The Veteran should also be notified that he may submit additional argument or evidence to support this claim.

3.  Schedule the Veteran for a VA examination to determine current nature and severity of the Veteran's post-operative cervical spine degenerative joint and disc disease.

A)  The examiner is requested to review the claims file and provide an opinion on whether and at what point during the range of motion testing at the February 2013 VA examination the Veteran experienced any limitation of motion of the cervical spine that was specifically attributable to pain.

B)  The examiner is requested to review the claims file and provide an opinion on whether and at what point during the range of motion testing at the February 2013 VA examination the Veteran experienced any limitation of motion of the cervical spine due to weakness during flare-ups or with repetitive use in terms of the degree of additional range of motion loss.  

4.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




